EXHIBIT 10.8


MORTGAGE

        THIS MORTGAGE, dated as of the 19th day of April, 2004, between Five
Star Quality Care-Howell, LLC, a Delaware limited liability company, and having
a mailing address c/o Five Star Quality Care Trust, 400 Centre Street, Newton,
MA 02458, Mortgagor, and Love Funding Corporation, a Virginia corporation, and
having a mailing address at 1250 Connecticut Avenue, NW, Washington, DC 20036,
Mortgagee.

        WITNESSETH: That whereas the Mortgagor is justly indebted to the
Mortgagee in the principal sum of FIVE MILLION FIFTEEN THOUSAND AND NO/100THS
DOLLARS ($5,015,000.00), evidenced by its note dated April  19, 2004, bearing
interest from date on outstanding balances at Five and 55/100ths per centum
(5.55%) per annum, said principal and interest being payable in monthly
installments as provided in said note with a final maturity of May 1, 2039,
which note is identified as being secured hereby by a certificate thereon. Said
note and all of its items are incorporated herein by reference and this
conveyance shall secure any and all extensions thereof, however evidenced.

        NOW, THEREFORE, the said Mortgagor, for tile better securing of the
payment of the said principal sum of money and interest and the performance of
the covenants and agreements herein contained does by these presents, MORTGAGE,
AND WARRANT unto the Mortgagee, its successors or assigns, the lands, premises
and property situate, lying, and being in Howell Township, Livingston County,
Michigan, described as follows, to wit:

See Exhibit “A” attached hereto and made a part hereof.

        TOGETHER with the privileges and appurtenances to the same belonging,
and all of the rents, issues, and profits which may arise or be had there from;
and

        TOGETHER with all buildings and improvements of every hind and
description now or hereafter erected or placed thereon, and all fixtures,
including but not limited to all gas and electric fixtures, engines and
machinery, radiators, heaters, furnaces, heating equipment, steams and hot water
boilers, stoves, ranges, elevators and motors, bathtubs, sinks, water closets,
basins pipes, faucets and other plumbing and heating equipment, and all
cabinets, mantels, refrigerating plant and refrigerators, whether mechanical or
otherwise, cooking apparatus and appurtenance, and all furniture, shades,
awnings, screens, venetian blinds and other furnishings; and

        TOGETHER with all building materials and equipment located on the
premises and intended to be incorporated its the buildings or other
improvements; and

        TOGETHER with all articles of personal property now or hereafter
attached to or used in and about the building or buildings now erected or
hereafter to be erected on the lands herein described which are necessary to the
complete and comfortable use and occupancy of such building or buildings for the
purposes for which they were or are to be erected including all goods and
chattels and personal property as are ever used or furnished in operating a
building or the activities conducted therein, similar to the one herein
described and referred to, and all renewals or replacements thereof or articles
in substitution therefor, whether or not the same are,

--------------------------------------------------------------------------------


or shall be attached to said building or buildings in any manner. All of the
foregoing shall be deemed to be, remain and form part of the realty and are
covered under this mortgage.

        TO HAVE AND TO HOLD the above mortgaged premises, together with the
appurtenances thereunto appertaining unto the said Mortgagee forever, provided
that if the Mortgagor shall pay the principal and all interest as provided in a
certain promissory note executed by said Mortgagor to said Mortgagee of even
date herewith and shall pay all other sums hereinafter provided for, and shall
well and truly keep and perform all of the covenants herein contained, then this
mortgage and the aforesaid note shall be null and void; otherwise to remain in
full effect.

        AND THE MORTGAGOR HEREBY COVENANTS AS FOLLOWS:

1.   That the Mortgagor will pay the note at the times and in the manner
provided therein.


3.   That, in order more fully to protect the security of this mortgage, the
Mortgagor, together with and in addition to, the monthly payments of interest or
principal and interest under the terms of the note secured hereby, will pay the
Mortgagee on the first day of each month after date until the indebtedness
secured hereby is fully paid, the following sums:


  (a)   An amount sufficient to provide the Mortgagee with funds to pay the next
mortgage insurance premium if this mortgage and the note secured hereby are
insured, or a monthly service charge if they are held by the Secretary of
Housing and Urban Development as follows:


  (I)   If and so long as said note of even date and this mortgage are insured
or are reinsured under the provisions of the National Housing Act, an amount
sufficient to accumulate in the hands of the Mortgagee one month prior to its
due date the annual mortgage insurance premium, in order to provide the
Mortgagee with funds to pay such premium to the Secretary of Housing and Urban
Development pursuant to the National Housing Act, as amended, and applicable
Regulations thereunder, or


  (II)   Beginning with the first day of the month following an assignment of
this mortgage and the note secured hereby to the Secretary of Housing and Urban
Development, a monthly service charge which shall be an amount equal to 1/12 of
1/2% of the average outstanding principal balance due on the note computed for
each successive year beginning with the first of the month following such
assignment, without taking into account delinquencies or prepayments.


  (b)   A sum equal to the ground rents, if any, next due, plus the premiums
that will next become due and payable on policies of fire and other insurances
covering the premises covered hereby, plus water rates, taxes and assessments
next due on the premises covered hereby (all as estimated by the Mortgagee) less
all sums already paid therefor divided by the number of months to elapse before
one month prior to the date when such ground rents, premiums, water rates, taxes
and assessments will become delinquent, such sums to


--------------------------------------------------------------------------------


  be held by, the Mortgagee in trust to pay said ground rents, premiums, water
rates, taxes and special assessments.


  (c)   All payments mentioned in the two preceding subsections of this
paragraph and all payments to be made under the note secured hereby shall be
added together and the aggregate amount thereof shall be paid by the Mortgagor
each month in a single payment to be applied by the Mortgagee to the following
items in the order set forth:


  (I)     premium charges under the contract of insurance with the Secretary of
Housing and Urban Development or the service charge as the case may be;


  (II)     ground rents, taxes, assessments, water rates, fire and other
insurance premiums;


  (III)    interest on the note secured hereby; and


  (IV)   amortization of the principal of said note.


  Any deficiency in the amount of any such aggregate monthly payment shall,
unless made good by the Mortgagor prior to the due date of the next such
payment, constitute on event of default under this mortgage.


4.   That any excess funds accumulated under paragraph (b) above remaining after
payment of the items therein mentioned, shall be credited to subsequent monthly
payments of the same nature required thereunder; but if any such item shall
exceed the estimate therefor, the Mortgagor shall without demand forthwith make
good the deficiency. Failure to do so before the due date of such item shall be
a default thereunder. In case of termination of the contract of mortgage
insurance by prepayment of the mortgage in full, or otherwise (except as
hereinafter provided), accumulations under paragraph (a) above not required to
meet payments due under the Contract of Mortgage Insurance, shall be credited to
the Mortgagor. If the property is sold under foreclosure or is otherwise
acquired by the Mortgagee after default, any remaining balance of the
accumulations under paragraph (b) above shall be credited to the principal of
the mortgage as of the date of commencement of foreclosure proceedings or as of
the date the property is otherwise acquired; and accumulations under paragraph
(a) above shall be similarly applied unless required to pay sums due the
Secretary under the Contract of Mortgage Insurance.


5.   That it will pay before the same become delinquent or subject to interest
or penalties, all ground rents, taxes, assessments, water rates, and all other
charges and encumbrances which now are or shall hereafter be or appear to be a
lien upon the said premises or any part thereof, and for which provision has not
been made by monthly payments as hereinbefore provided, and will make payments
on account of the taxes and assessments levied or to be levied against the
premises in the manner provided in subsection (b) of the above paragraph and
that in default thereof the Mortgagee may, without demand or notice, pay the
said taxes, assessments, charges, or encumbrances, and pay such sum of money as
the Mortgagee may deem to be necessary therefor, and shall be the sole judge


--------------------------------------------------------------------------------


    of the legality or validity thereof and of the amount necessary to be paid
in satisfaction thereof.


6.   That the Mortgagor will keep the improvements now existing or hereafter
erected on the mortgaged property insured against loss by fire and such other
hazards, casualties, and contingencies, as may be stipulated by the Secretary of
Housing and Urban Development, acting by and through the Federal Housing
Commissioner upon the insurance of the Mortgage and other insurance as may be
required from time to time by the Mortgagee, and all such insurance shall be
evidenced by standard Fire and Extended Coverage Insurance Policy or Policies,
in amounts not less than necessary to comply with the applicable Coinsurance
Clause percentage, but in no event shall the amounts of coverage be less than
80% of the Insurable Values or not less than the unpaid balance of the insured
mortgage, whichever is the lesser, and in default thereof the Mortgagee shall
have the right to effect insurance. Such policies shall be endorsed with
standard Mortgagee clause with loss payable to the Mortgagee and the Secretary
of Housing and Urban Development as interest may appear, and shall be deposited
with the Mortgagee. That insurance company providing such coverage shall be
selected by the Mortgagor subject to approval by Mortgagee, which approval shall
not be unreasonably withheld.


7.   That if the premises covered hereby, or any part thereof, shall be damaged
by fire or other hazard against which insurance is held as hereinbefore
provided, the amounts paid by any insurance company pursuant to the contract of
insurance shall, to the extent of the indebtedness then remaining unpaid, be
paid to the Mortgagee, and, at its option, may be applied to the debt or
released for the repairing or rebuilding of the premises.


8.   That at the option of the Mortgagor the principal balance secured hereby
may be reamortized on terms acceptable to the Secretary of Housing and Urban
Development, acting by and through the Federal Housing Commissioner if a partial
prepayment results from an award in condemnation in accordance with the
provisions of Paragraph 9 herein, or from an insurance payment made in
accordance with provisions of Paragraph 7 herein, where there is a resulting
loss of project income.


9.   That all awards of compensation in connection with condemnation for public
use of or a taking of any of that property, shall be paid to the Mortgagee to be
applied to the amount due under the note secured hereby in (1) amounts equal to
the next maturing installment or installments of principal and (2) with any
balance to be credited to the next payment due under the note. That all awards
of damages in connection with any condemnation for public use of or injury to
any residue of that property, shall be paid to the Mortgagee to be applied to a
fund held for and on behalf of the Mortgagor which fund shall, at the option of
the Mortgagee, and with the prior approval of the Secretary of Housing and Urban
Development, either be applied to the amount due under the note as specified in
the preceding sentence, or be disbursed for the restoration or repair of the
damaged residue. No amount applied to the reduction of the principal amount due
in accordance with (1) shall be considered an optional prepayment as the term is
used in this mortgage and the note secured hereby, nor relieve the Mortgagor
from making regular monthly payments commencing on the first day of the first
month following the date of receipt of


--------------------------------------------------------------------------------


    the award. The Mortgagee is hereby authorized in the name of the Mortgagor
to execute and deliver valid acquittances for such awards and to appeal from
such awards.


10.   That it will not permit or commit any waste on said premises and will keep
the buildings thereon and all equipment therein mortgaged in good repair, and
promptly comply with all laws, ordinances, regulations, and requirements of any
governmental body affecting the said mortgaged premises, and should said
premises or any part thereof require inspection, repair, care or attention of
any kind or nature not provided by the Mortgagor, the Mortgagee, being hereby
made sole judge of the necessity therefor, may, after notice to the Mortgagor,
enter or cause entry to be made upon said property, and inspect, repair,
protect, care for or maintain said property as the Mortgagee may deem necessary,
and may pay such sum of money as the Mortgagee may deem to be necessary
therefor, and shall be the sole judge of the amount necessary to be paid.


11.   That it will not permit or suffer the use of any of the property for any
purpose other than that for which the same is now agreed upon to be used; nor
will it permit to suffer any alteration of or addition to the buildings or
improvements hereafter constructed in or upon said property without the consent
of the Mortgagee.


12.   That should any default be made in the covenants of this mortgage, the
Mortgagee may cause the abstract or abstracts of title and the tax histories of
said premises to be certified to date, or may procure new abstracts of title and
tax histories or title search in case none were furnished to the Mortgagee, and
may pay therefor such sums as it may deem to be necessary to be paid therefor.


13.   That it will pay to the Mortgagee forthwith the amounts of all sums of
money which the Mortgagee, shall pay or expend pursuant to the provisions, or
any of them, including any amount required to pay mortgage insurance not
provided for by payments made by the Mortgagor hereinbefore contained, together
with interest, upon each of said amounts until paid from the time of the payment
thereof at the rate of Five and fifty-five one-hundredths per centum (5.55%) per
annum, and such payments shall be a further lien on the premises under this
mortgage.


14.   That so long as this mortgage and the said note secured hereby are insured
under the provisions of the National Housing Act, or held by the Secretary of
Housing and Urban Development, it will not execute or file for record any
instrument which imposes a restriction upon the sale or occupancy of the
mortgaged property on the basis of race, color, creed, or national origin.


15.   The Mortgagor covenants and agrees that so long as this mortgage and the
note secured hereby are insured under the provisions of the National Housing
Act, or held by the Secretary of Housing and Urban Development it will not rent
dwelling accommodations in the mortgaged premises at rental rates in excess of
the rates permitted under its Regulatory Agreement or for periods of less than
one month or in excess of three years, nor rent the premises as an entirety.


--------------------------------------------------------------------------------


16.   That should any default be made in the payment of principal or interest or
of any sum payable under subparagraphs (a) or (b) above, which is not made good
before the due date of the next such payment, or should default be made in the
performance of any other covenant of this mortgage or the note secured hereby or
any part thereof, when the same is payable or the time of performance has
arrived, as above provided, then all the remainder of the aforesaid sum with all
sums due hereunder shall at the option of the Mortgagee without notice become
immediately payable thereafter, although the period above limited for the
payment thereof may not have expired, anything hereinbefore or in said note
contained to the contrary notwithstanding, and any failure to exercise said
option shall not constitute a waiver of the right to exercise the same at any
other time.


17.   That no sale of the premises hereby mortgaged and no forbearances on the
part of the Mortgagee and no extension of the time for the payment of the debt
hereby secured given by the Mortgagee shall operate to release, discharge,
modify, change or affect the original liability of the Mortgagor herein either
in whole or in part.


18.   That upon default being made in the payment of the sums of money herein
agreed to be paid or in the performance of any of the covenants or agreements
herein contained according to the terms hereof or of the note secured hereby the
Mortgagee is hereby authorized and empowered to sell or cause to be sold the
property hereby mortgaged, and to convey the same to the purchaser, pursuant to
the statute in such case made and provided, and out of the proceeds of such sale
to retain the moneys due under the terms of this mortgage, the costs and charges
of such sale and also the attorney’s fee provided by statute, rendering the
surplus moneys (if any there should be) to the said Mortgagor. In the event of
public sale, the mortgaged premises may, at the option of the Mortgagee, be sold
in one parcel.


19.   That the Regulatory Agreement of even date herewith executed by the
Mortgagor herein, which is being recorded simultaneously herein, is incorporated
in and made a part of this mortgage. Upon default under the Regulatory Agreement
and upon request by the Secretary of Housing and Urban Development, acting by
and through the Federal Housing Commissioner, the Mortgagee may declare this
mortgage in default and may declare the whole of the indebtedness secured hereby
to be due and payable.


20.   That it is hereby stipulated and agreed by and between the parties hereto,
that if default shall be made in the payment of said principal sum or interest
or any other sum secured hereby, or any part thereof, or in the payment of
taxes, assessments, water rates, liens, insurance or other charges upon said
premises, or any part thereof, at the time and in the manner herein specified
for the payment thereof, or in the performance of any of the covenants and
agreements herein contained, the Mortgagor in such case does hereby bargain,
sell, assign and set over to the Mortgagee all the rents, income and profits
which, whether before or after foreclosure of this mortgage or during the period
of redemption, shall accrue and be owing for the use or occupation of said
premises and the buildings thereon, or any part thereof, and does hereby
constitute and appoint the Mortgagee, attorney in fact of the Mortgagor,
irrevocable, with full power and authority to at once enter upon and take full
possession of said premises and buildings, lease and control the same, and to
receive, collect and receipt for all sums due or owing for such use or


--------------------------------------------------------------------------------


    occupation as the same accrue, and out of the amount so collected to pay all
taxes, assessments, water rates, liens, insurance, repairs or other charges upon
said premises, and the payments accrued and accruing on said note or under this
mortgage, and the costs of collecting said rents, income and profits so far as
the sums so collected by the Mortgagee shall be sufficient for that purpose,
paying the surplus from time to time, if any, to the Mortgagor. That the holder
of this mortgage, in any action to foreclose, shall be entitled to the
appointment of a receiver of the mortgaged premises as a matter of right and
without notice, with power to collect the rents, issues and profits of said
mortgaged premises, due and becoming due, during the pendancy of such
foreclosure suit, such rents and profits being hereby expressly assigned and
pledged as additional security for the payment of the indebtedness secured by
this mortgage, and with power to manage the mortgaged premises during security
for the payment of the indebtedness secured by this mortgage, and with power to
manage the mortgaged premises during the pendency of such foreclosure suit. The
Mortgagor for himself and any subsequent owner hereby waives any and all
defenses to the application for a receiver as above and hereby specifically
consents to such appointment without notice, but nothing herein contained is to
be construed to deprive the holder of the mortgage of any other right, remedy,
or privilege it may now have under the law to have a receiver appointed.


21.   That it will not voluntarily create or permit to be created against the
property subject to this mortgage any lien or liens inferior or superior to the
lien of this mortgage, and further that it will keep and maintain the same free
from the claim of all persons supplying labor or materials which will enter into
the construction of any and all buildings now being erected or to be erected on
said premises, and on the failure of the Mortgagor to perform these covenants or
any part thereof, thereupon the principal and all arrears of interest shall, at
the option of the Mortgagee or any holder of the note secured by this mortgage,
become due and payable, anything contained herein to the contrary
notwithstanding.


22.   That the improvements about to be made upon the premises above described
and all plans and specifications comply with all municipal ordinances and
regulations made or promulgated by lawful authority, and that the same will upon
completion comply with all such municipal ordinances and regulations and with
the rules of the Board of Fire Underwriters having jurisdiction. In the event
the Mortgagor shall at any time fail to comply with such rules, regulations and
ordinances which are now or may hereafter become applicable to the premises
above described, after due notice and demand by the Mortgagee, thereupon the
principal sum and all arrears of interest and other charges provided for herein,
shall at the option of the Mortgagee become due and payable. Whenever used, the
singular number shall include the plural, the plural the singular, and the use
of any gender shall be applicable to all genders.


24.   See Rider attached hereto and made a part hereof.


        The covenants herein contained shall bind, and the benefits and
advantages shall inure to, the respective successors and assigns of the parties
hereto. Whenever used, the singular number shall include the plural, the plural
the singular, and the use of any gender shall be applicable to all genders.


--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the said Mortgagor has caused these presents to be
signed in its name as of the day and year first above written.

  MORTGAGOR:

Five Star Quality Care-Howell, LLC,
a Delaware limited liability company

By: /s/  Rosemary Esposito, R.N.          
Name: Rosemary Esposito, R.N.
Title: Authorized Agent State of Massachusetts      )
                                                ):ss
County of Middlesex           )  

On this 15 day of April, 2004, before me appeared Rosemary Esposito, to me
personally known, who, being by me duly sworn, did say that s/he is the
Authorized Agent of Five Star Quality Care-Howell, LLC, a limited liability
company organized under the laws of the State of Delaware, and that said
instrument was signed and sealed on behalf of said limited liability company by
authority of its Board of Managers, and s/he acknowledged said instrument to be
the free act and deed of said limited liability company.

Witness my hand and official seal.

[seal] /s/ Linda Mscisz          
Notary Public

My commission expires: July 31, 2009

--------------------------------------------------------------------------------

(NOTE: The name of each person who executed this instrument and of each witness
thereto and the name of the notary taking the acknowledgment shall be legibly
typewritten or stamped immediately beneath the signature of such person.) See
Public Acts 1945 (Michigan), No. 212, pp. 2825, 286, with reference to recording
requirements.

After recording return to:
Christine Waldmann Carmody, Esq.
Pepper Hamilton LLP
600 Fourteenth Street, NW
Washington, DC 20005

--------------------------------------------------------------------------------


  STATE OF MICHIGAN

LOAN NO. 044-22017



MORTGAGE



Five Star Quality Care-Howell, LLC

TO

Love Funding Corporation

Project No. 044-22017



    REGISTER'S OFFICE   ]

                                           ] ss:

Livingston County        ]



Received for Record the





                day of April A.D. 2004

at                 o'clock                 M, and

Recorded in

of Mortgages on Page

__________________________
Register
 

--------------------------------------------------------------------------------



EXHIBIT A

Land in the Township of Howell, Livingston County, Michigan, described as
follows:

PARCEL A:

Lots 14 and 15 of BROADACRE ESTATES, according to the plat thereof recorded in
Liber 2 of Plats, page 47, Livingston County Records.

PARCEL B:

Also that part of the Southeast 1/4 of Section 28, Town 3 North, Range 4 East,
Howell Township, Livingston County, Michigan, described as: Beginning at a point
on the East line of said Section 28 at the Southwest corner of BROADACRE
ESTATES, according to the plat thereof recorded in Liber 2 of Plats, page 47,
Livingston County Records, thence South 01 degrees 37 minutes East along the
East line of said Section 28, 183.06 feet; thence North 54 degrees West 500.00
feet; thence North 38 degrees 16 minutes East 622.27 feet; thence South 51
degrees 44 minutes East along the Southerly right-of-way line of Grand River
Road (100 feet wide) 27.81 feet to the Northwest corner of said BROADACRE
ESTATES; thence South 00 degrees 45 minutes West along the West line of said
Subdivision 582.5 feet to the point of beginning.

PARCEL C: Also that part of the Southwest 1/4 of Section 27, Town 3 North, Range
4 East, Howell Township, Livingston County, Michigan, described as: Beginning at
the most Southerly point of Lot 14 of BROADACRE ESTATES, according to the plat
thereof recorded in Liber 2 of Plats, page 47, Livingston County Records, thence
South 38 degrees 00 minutes 18 seconds West 145.09 feet to a point in the West
line of said Section 27; thence North 01 degrees 37 minutes West along said West
line 183.06 feet to the Southwest corner of BROADACRE ESTATES; thence South 54
degrees 00 minutes East along the Southwesterly line of Lot 14 of said
Subdivision 116.8 feet to the point of beginning.

EXCEPT: From said above Parcels, those portions thereof described as follows:
Part of the Southeast 1/4 of Section 28, and part of the Southwest 1/4 of
Section 27, Town 3 North, Range 4 East Howell Township, Livingston County,
Michigan, more particularly described as follows: Commencing at the East 1/4
corner of said Section 28; thence along the East-West 1/4 line of said Section,
South 89 degrees 16 minutes 58 seconds West, 564.51 feet to a point on the
Southerly right-of-way line of Grand River Avenue (100 feet wide); thence along
the Southerly right-of-way line of Grand River Avenue Southeast on an arc right,
having a length of 474.85 feet; a radius of 42921.84 feet, a central angle of 00
degrees 38 minutes 02 seconds and a long chord which bears South 52 degrees 28
minutes 56 seconds East, 474.85 feet; thence continuing along the Southerly
right-of-way line of Grand River Avenue, South 52 degrees 07 minutes 35 seconds
East, 223.17 feet to the point of beginning of the Parcel to be described;
thence continuing along the Southerly right-of-way line of Grand River Avenue,
South 52 degrees 07 minutes 35 seconds East, 50.00 feet; thence South 36 degrees
57 minutes 01 seconds West, 100.00 feet; thence South 51 degrees 02 minutes 08
seconds West, 205.42 feet; thence North 36 degrees 57 minutes 01 seconds East,
300.05 feet, to the point of beginning.

--------------------------------------------------------------------------------


PARCEL D: Part of the Southeast 1/4 of Section 28, Town 3 North, Range 4 East,
Howell Township, Livingston County, Michigan more particularly described as
follows; Commencing at the East 1/4 corner of said Section 28; thence along the
East-West 1/4 line of said Section, South 89 degrees 16 minutes 58 seconds West,
564.51 feet to a point on the Southerly right-of-way line of Grand River Avenue
(100 feet wide); thence along the Southerly right-of-way line of Grand River
Avenue Southeast on arc right, having a length of 474.85 feet, a radius of
42921.84 feet, a central angle of 00 degrees 38 minutes 02 seconds and a long
chord which bears South 52 degrees 28 minutes 56 seconds East, 474.85 feet
thence continuing along the Southerly right-of-way line of Grand River Avenue,
South 52 degrees 07 minutes 35 seconds East, 223.17 feet, thence South 36
degrees 57 minutes 0 1 seconds West, 622.27 feet to the point of beginning of
the Parcel to be described; thence South 55 degrees 30 minutes 13 seconds East,
500.00 feet; thence South 36 degrees 57 minutes 01 seconds West, 50.00 feet;
thence North 55 degrees 30 minutes 13 seconds West, 500.00 feet; thence North 36
degrees 57 minutes 01 seconds East, 50.00 feet, to the point of beginning.

Tax Item No.: 06-27-300-014-47070, as to Parcels A and C, Tax Item No.:
06-28-400-010-47070, covers more land, as to Parcels B and D

--------------------------------------------------------------------------------


Howell Health Care Center
Howell, Michigan
FHA No. 044-22017


RIDER TO MORTGAGE

1.     Notwithstanding any other provisions contained herein or ion the Mortgage
Note (hereinafter, “Note”), it is agreed that the execution of the Note shall
impose no personal liability upon the Mortgagor for the payment of the
indebtedness evidenced by the Note and secured by this Mortgage, and the holder
of the Note shall look solely to the property subject to this Mortgage and to
the rents, issues and profits thereof in satisfaction of the indebtedness
evidenced by the Note and secured by this Mortgage and will not seek or obtain
any deficiency or personal judgment against the Mortgagor except such judgment
or decree as may be necessary to foreclose or bar its interest in the property
subject to this Mortgage and all other property granted, pledged, conveyed or
assigned to secure payment of the Note; provided, however, that nothing in this
condition and no action taken under this provision shall operate to impair any
obligation of the Mortgagor under the Regulatory Agreement herein referred to
and made a part hereof.

        IN WITNESS WHEREOF, the said Mortgagor has caused these presents to be
signed in its name as of the day and year first above written.

  MORTGAGOR:

Five Star Quality Care-Howell, LLC,
a Delaware limited liability company

By: /s/  Rosemary Esposito, R.N.          
Name: Rosemary Esposito, R.N.
Title: Authorized Agent State of Massachusetts      )
                                                ):ss
County of Middlesex           )  

On this 15 day of April, 2004, before me appeared Rosemary Esposito, to me
personally known, who, being by me duly sworn, did say that s/he is the
Authorized Agent of Five Star Quality Care-Howell, LLC, a limited liability
company organized under the laws of the State of Delaware, and that said
instrument was signed and sealed on behalf of said limited liability company by
authority of its Board of Managers, and s/he acknowledged said instrument to be
the free act and deed of said limited liability company.

Witness my hand and official seal.

[seal] /s/ Linda Mscisz          
Notary Public

My commission expires: July 31, 2009